TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 16, 2014



                                      NO. 03-14-00032-CV


                                  Billy Hung Nguyen, Appellant

                                                v.

The State of Texas; The City of Fort Worth, Texas; The Transit Authority of Fort Worth,
 Texas; and the Special Purpose District of Fort Worth Crime Control, Texas, Appellees




        APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on December 2, 2013. Billy

Hung Nguyen has filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall pay the costs of the appeal incurred by that party, both in

this Court and the court below.